PER CURIAM.
D.C. petitions for a writ of habeas corpus challenging the trial court’s order confining her in secure detention. Based on the state’s appropriate confession of error, we grant the petition and order D.C. released to home detention forthwith.
Based on the properly calculated Risk Assessment Instrument, D.C. only scores a total of ten points, qualifying her for non-secure, or home detention. See § 985.213(2)(a), Fla. Stat. (2004); S.W. v. Woolsey, 673 So.2d 152 (Fla. 1st DCA 1996). The court erred in imposing secure detention.
Habeas corpus granted. Petitioner to be released forthwith.